N()T FOR PUBLICATION IN WEST'S HAWAI‘I REP()RTS AN'I) PAC[FIC REP()RTER

NO. 30lO5

IN THE INTERMEDlATE COURT OF APPEALS

  

0F THE sTATE oF HAwAr:

 

sTATs oF HAwAr:, plaintiff-Appe11ee, v.“`5 §M
LYNDON FURTADO, Defendant-Appellant §; _Q

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CR. NO. 08-l-2002)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULES 42(b) and (C)

(By: Nakamura, C.J., Foley and Fujise, JJ.)

Upon consideration of Defendant-Appellant Lyndon
Furtado's Motion to Dismiss Appeal, the declarations in support,
and the records and files herein, it appears that: (1) Defendant~
Appellant Lyndon Furtado (Appellant) states that he wishes to
dismiss his appeal; (2) Appellant's declaration in support
indicates that Appellant understands the consequences of
dismissing his appeal and that the dismissal is voluntary.
Therefore, §

IT IS HEREBY ORDERED that the motion to dismiss appeal
is granted, and this appeal is dismissed pursuant to HawaiU_
Rules of Appellate Procedure Rules 42(b) and (c).

DATED: Honolulu, Hawafi, February 23, 20lO.

¢%'/Z(.  

C 

Associate Judge

¢jZLanz//1;Z7évZZ;L»$'
Associate Judge